DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 10, 11, 13, and 16–19 is/are pending.
Claim(s) 1–9, 12, 14, and 15 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0126288 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 11, 13, and 16–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "an additive A composed of a boron compound represented by the following Formula (1) … 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
," "wherein the additive B is at least one selected from the group consisting of vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate," and "a value obtained by subtracting the reductive decomposition potential B from the reductive decomposition potential A is from 0.1 V to 1.5 V." The reductive decomposition potential of "an additive A composed of a boron compound represented by the following Formula (1) … 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
" ranges from 2.1 to 2.3 V (e.g., [0055]–[0058]); and the reductive decomposition potential of the recited additive B ranges from 0.9 to 2.0 V (e.g., [0070], [0088], [0091], [0095], [0098], [0104], [0108], [0115], [0116], [0119]). Based on the recited additive B, the value obtained by subtracting the reductive decomposition potential B from the reductive decomposition potential A is from 0.1 V to 1.5 V can only range from 0.1 to 1.4 V. It is unclear how "a value obtained by subtracting the reductive decomposition potential B from the reductive decomposition potential A is from 0.1 V to 1.5 V" when "wherein the additive B is at least one selected from the group consisting of vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate."
Claim 11 recites the limitation "the lithium secondary battery according to claim 1" and includes all the limitations of claim 10. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "an absolute value of the reductive decomposition potential of the compound configuring the additive B." Claim 10, which claim 13 is directly dependent recites the limitation "an absolute value of the reductive decomposition potential of the compound configuring the additive B." It is unclear if ""an absolute value of the reductive decomposition potential of the compound configuring the additive B" recited in claim 13 is further limiting "an absolute value of the reductive decomposition potential of the compound configuring the additive B" recited in claim 10.
Claim 13 recites the limitation "the reductive decomposition potential B is from 0.5 to 2.0 V." Claim 10, which claim 13 is directly dependent, recites the limitation "wherein the additive B is at least one selected from the group consisting of vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate." The reductive decomposition potential of the recited additive B ranges from 0.9 to 2.0 V (e.g., [0070], [0088], [0091], [0095], [0098], [0104], [0108], [0115], [0116], [0119]). It is unclear how "the reductive decomposition potential B is from 0.5 to 2.0 V" as recited in claim 13 when "wherein the additive B is at least one selected from the group consisting of vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate" as recited in claim 10.
Claims 16–19 are directly dependent from claim 10 and includes all the limitations of claim 10. Therefore, claims 16–19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 10, 11, 13, ad 16–19 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Ning et al. (JP 2016-051600 A, hereinafter Ning).
Ning discloses a lithium secondary battery, comprising a positive electrode; a negative electrode (see battery cell, [0056]) containing a negative electrode active material that is a carbon material which is capable of being doped/undoped with lithium ions (see graphitizable carbon powder, [0057]); and a nonaqueous electrolyte solution (see electrolytic solutions, [0058]), the solution comprising an additive A composed of a boron compound represented by the following Formula (1) (TABLE 1, [0062]); 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (TABLE 1, [0062]) wherein, in Formula (1) (TABLE 1, [0062]), n represents an integer from 1 to 5 (TABLE 1, [0062]), M+ represents an Li+ ion or an H+ ion (TABLE 1, [0062]), and when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (TABLE 1, [0062]); and an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, [0052]; TABLE 2, [0054]); wherein, when an absolute value of the reductive decomposition potential of the boron compound configuring the additive A is a reductive decomposition potential A (TABLE 1, [0062]), and an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see FEC, [0052]; TABLE 2, [0054]), a value obtained by subtracting the reductive decomposition potential B (see FEC, [0052]; TABLE 2, [0054]) from the reductive decomposition potential A is from 0.1 V to 1.5 V (TABLE 1, [0062]).
Ning does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium secondary battery, comprising a nonaqueous electrolyte solution comprising an additive B selected from the group consisting of  vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate in combination with an additive A composed of a boron compound represented by Formula (1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 13, and 16–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (CN 109103500 A) discloses a lithium secondary battery, comprising a positive electrode; a negative electrode (see battery cell, [0041]) containing a negative electrode active material that is a carbon material which is capable of being doped/undoped with lithium ions (see black, [0039]); and a nonaqueous electrolyte solution (see solution, [0040]), the solution comprising an additive A composed of a boron compound represented by the following Formula (1) (see lithium tetraborate, [0057]); 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see lithium tetraborate, [0057]) wherein, in Formula (1) (see lithium tetraborate, [0057]), n represents an integer from 1 to 5 (see lithium tetraborate, [0057]), M+ represents an Li+ ion or an H+ ion (see lithium tetraborate, [0057]), and when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (see lithium tetraborate, [0057]); and an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see lithium trifluoromethanesulfonate, [0057]); wherein the additive B is at least one selected from the group consisting of vinyl ethylene carbonate, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4'-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, and lithium trifluoromethanesulfonate (see lithium trifluoromethanesulfonate, [0057]), wherein, when an absolute value of the reductive decomposition potential of the boron compound configuring the additive A is a reductive decomposition potential A (see lithium tetraborate, [0057]), and an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see lithium trifluoromethanesulfonate, [0057]), a value obtained by subtracting the reductive decomposition potential B (see lithium trifluoromethanesulfonate, [0057]) from the reductive decomposition potential A is from 0.1 V to 1.5 V (see lithium tetraborate, [0057]). 
However, Guo was published after the effective filing date of the instant application and is not considered prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725